Citation Nr: 0937569	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating greater than 
30 percent for residuals of a left knee injury with chronic 
anterior cruciate ligament (ACL) rupture with posterolateral 
rupture.

2.  Entitlement to a disability rating greater than 
20 percent for degenerative joint disease of the left knee 
with painful decreased range of motion.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which reduced the disability rating 
assigned for the Veteran's service-connected degenerative 
joint disease of the left knee with painful decreased range 
of motion (limited left knee extension) from 20 percent to 
10 percent effective January 31, 2005.  The RO also denied 
the Veteran's claim for a disability rating greater than 
30 percent for residuals of a left knee injury with chronic 
ACL rupture with posterolateral rupture (left knee 
instability).

In a February 2007 rating decision, the RO restored the 
20 percent rating assigned for left knee limitation of motion 
effective January 31, 2005, assigned a temporary total rating 
of 100 percent for convalescence effective April 25, 2006, 
and resumed a 20 percent rating effective June 1, 2006.

A videoconference Board hearing was held in July 2009.

The Board notes that, in Rice v. Shinseki, the Court recently 
held that a TDIU claim cannot be considered separate and 
apart from an increased rating claim.  See Rice v. Shinseki, 
No. 06-1445 (U.S. Vet. App. May 6, 2009) (per curiam).  
Instead, the Court held that a TDIU claim is an attempt to 
obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when 
entitlement to a TDIU is raised during the adjudicatory 
process of the underlying disability, it is part of the claim 
for benefits for the underlying disability.  The Veteran has 
asserted in this case that he is entitled to a TDIU because 
he is not employable solely by reason of his service-
connected disabilities.  The Board notes that, in a November 
2005 rating decision, the RO denied the Veteran's TDIU claim.  
This decision was issued to the Veteran and his service 
representative in December 2005 while his increased rating 
claims were on appeal.  The Veteran did not initiate a timely 
appeal of this rating decision, however.  In July 2007, he 
filed a new TDIU claim.  

In light of Rice, and because it appears that the Veteran has 
been advised of what information and evidence is required to 
support a TDIU claim, this claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected left knee instability is 
manifested by, at worst, severe recurrent subluxation or 
lateral instability.

3.  The Veteran's service-connected left knee extension is 
limited to 15 degrees or less.

4.  The Veteran's left knee flexion is limited to 45 degrees 
or less due to severe pain.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
30 percent for residuals of a left knee injury with chronic 
ACL rupture with posterolateral rupture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes (DC's) 5256, 5257, 5258, 5259, 
5262, 5263 (2008).  

2.  The criteria for a disability rating greater than 
20 percent for degenerative joint disease of the left knee 
with painful decreased range of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, DC 5261 (2008).

3.  The criteria for a separate 10 percent rating for limited 
left knee flexion have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, DC 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in March 2005, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
showing that his service-connected left knee disability had 
worsened.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting an increased rating for limited 
left knee extension.  The evidence supports granting a 
separate 10 percent rating for limited left knee flexion.  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Court's decision in Vazquez-Flores, finding that 
VA is not required to tailor § 5103(a) notice to individual 
Veterans or to notify them that they may present evidence 
showing the effect that worsening of a service-connected 
disability has on their employment and daily life for proper 
claims adjudication.  For an increased rating claim, section 
§ 5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. Sept. 4, 2009) (holding that notice specific 
to individual Veterans is no longer required in increased 
compensation claims).  In any event, the Veteran received 
Vazquez-Flores notice in June and November 2008.

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
March 2005 letter was issued to the appellant and his service 
representative prior to the rating decisions which denied the 
benefits sought on appeal; thus, this notice was timely.  
Because the appellant's increased rating claim for limited 
left knee extension is being denied, and because a separate 
rating for limited left knee flexion is being granted, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.  And any 
defect in the notice provided to the Veteran and his service 
representative has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected left 
knee disability.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that his service-connected left knee 
instability and service-connected limited left knee extension 
are more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected left knee instability 
currently is evaluated as 30 percent disabling by analogy to 
38 C.F.R. § 4.71a, DC 5257 (other knee impairment).  See 
38 C.F.R. § 4.71a, DC 5257 (2008).  The Veteran's service-
connected limited left knee extension currently is evaluated 
as 20 percent disabling by analogy to 38 C.F.R. § 4.71a, 
DC 5261 (limitation of leg extension).  See 38 C.F.R. 
§ 4.71a, DC 5261 (2008).

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
DC 5260 (2008).

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261 (2008).

Under DC 5257, recurrent subluxation or lateral instability, 
a maximum 30 percent rating is assigned for severe knee 
impairment.  38 C.F.R. § 4.71a, DC 5257 (2008).

A 20 percent rating is assigned under DC 5258 for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 
(2008).  A 10 percent rating is assigned under DC 5259 for 
symptomatic removal of the semilunar cartilage.  38 C.F.R. 
§ 4.71a, DC 5259 (2008).

Tibia and fibula impairment is addressed in DC 5262.  Under 
this DC, a 10 percent rating is assigned for malunion of the 
tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
rating is assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A maximum 40 percent rating 
is assigned for nonunion of the tibia and fibula with loose 
motion and requiring a brace.  38 C.F.R. § 4.71a, DC 5262 
(2008).

A 10 percent rating is assigned under DC 5263 for genu 
recurvatum which is acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated.  
38 C.F.R. § 4.71a, DC 5263 (2008).

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Where 
a Veteran has a limitation of flexion and a limitation of 
extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  The evaluation, however, of the same manifestation 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2008).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of 
the knee involve different symptomatology and separate 
ratings specifically are allowed under the Rating Schedule 
with x-ray evidence of arthritis.  See VAOGCPREC Op. No. 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC 
Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2008).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

The recent medical evidence shows that, on VA outpatient 
treatment in February 2005, the Veteran's complaints included 
almost chronic left knee pain.  The Veteran stated that he 
had not worked in a year because of depression and left knee 
pain and he could not find a job.  Physical examination 
showed hyperostosis in the left knee joint and some limited 
range of motion "with some creaking and popping."  X-rays 
showed moderate to severe osteoarthritis in the medial 
compartment of the left knee  "and at least mild and more 
likely moderate" osteoarthritis in the lateral compartment, 
mild subluxation, and mild osteoarthritis in the 
patellofemoral joint.  The impressions included chronic knee 
pain.

On VA examination in March 2005, the Veteran complained of 
increased moderate to severe left knee pain.  He reported 
that he lost sleep nightly due to pain.  He also reported 
experiencing flare-ups due to any significant weight-bearing, 
any prolonged standing, any attempt at climbing stairs, and 
in cold weather.  The Veteran reported further that he had 
lost his job due to left knee discomfort "in great 
measure."  The Veteran stated that he was never free of left 
knee discomfort.  It was noted that he wore a left knee 
brace.  

Physical examination in March 2005 showed he walked "clearly 
favoring his left knee" and a tendency to bear weight more 
on the right side.  The Veteran sat, stood, and changed body 
position relatively slowly, favoring the left knee, and 
tended to lift himself up by extending his arms.  There was 
massive swelling in the left knee when compared to the right 
knee.  There also was exquisite circumferential tenderness 
which was not accompanied by redness, heat, or drainage.  The 
Veteran's left knee lateral collateral ligament was grade II 
unstable with a 12 millimeter (mm) opening to varus stress.  
There was no valgus stress instability.  There was exquisite 
tenderness along the medial and lateral side of the left 
knee.  Crepitus and effusion were present.  Range of motion 
testing of the left knee showed 5 degrees of extension and 
flexion was from 5 to 85 degrees.  X-rays dated in February 
2005 were reviewed and showed moderate to severe 
osteoarthritis in the medial compartment of the left knee and 
mild to moderate osteoarthritis in the lateral compartment, 
mild subluxation, and mild osteoarthritis in the 
patellofemoral joint.  The VA examiner stated that the 
examination findings suggested that the Veteran would 
experience further loss of extension and flexion due to the 
intense pain.  The diagnoses were left knee chronic ACL 
rupture with posterolateral rupture and degenerative joint 
disease of the left knee with major decrease in range of 
motion with instability.

On VA outpatient treatment in April 2005, the Veteran's 
complaints included constant moderate to severe left knee 
pain and a decreased range of motion in the left knee.  He 
stated that he had been unemployed for 5 years due to left 
knee pain.  He also stated that he wore a neoprene wrap at 
the left knee to help with the pain and swelling.  Range of 
motion testing of the left knee was from 15 to 80 degrees.  
The Veteran shifted his posture laterally to the right due to 
left knee pain on standing.  It was noted that, although the 
Veteran had been issued a cane, he was not using it when he 
arrived for this appointment.  It also was noted that the 
Veteran had an antalgic gait due to decreased stance time on 
the left and lateral trunk lean to the right.  The Veteran's 
balance was fair due to pain with weight bearing on the left 
lower extremity.  The assessment was moderate to severe 
degenerative joint disease of the left knee.  

In July 2005, the Veteran complained of chronic left knee 
pain, swelling, and instability.  It was noted that he had a 
10-year history of these complaints and had incurred a 
previous knee injury 30 years earlier.  The Veteran stated 
that he was restricted in his activities of daily living.  
Physical examination of the left knee showed genu varum on 
standing, pain in the medial joint line, painful osteophytes 
medially and laterally, no effusion, and quadriceps atrophy.  
Range of motion testing of the left knee showed flexion from 
5 to 100 degrees.  X-rays of the left knee showed medial 
joint line collapse and degenerative spurring.  The 
impression was osteoarthritis of the left knee.

VA magnetic resonance imaging (MRI) scan of the Veteran's 
left knee in August 2005 showed tricompartmental 
osteoarthritis, an absent ACL, a lateral meniscus tear, an 
absent medial meniscus, and a possible loose body in the 
medial compartment.

In an October 2005 addendum to the March 2005 VA examination 
report, the VA examiner who had examined the Veteran in March 
2005 opined that, due to the severity of the Veteran's left 
knee disease, he was not employable in any job which required 
significant standing, walking, stair climbing, or hard impact 
activities.  This examiner also opined that the Veteran was 
employable in sedentary jobs where he could change body 
positions as needed for pain relief.

On VA outpatient treatment later in October 2005, the Veteran 
complained of chronic left knee pain, medial grater than 
lateral, which had worsened in the prior 5 years.  The 
Veteran reported experiencing a twisting injury to the left 
knee 25 years earlier.  He also reported experiencing left 
knee locking, giving way, and a significant increase in knee 
pain and swelling after giving way.  Objective examination 
showed an antalgic gait, favoring the left knee, and genu 
varum of the left knee.  Objective examination of the left 
knee showed small effusion, positive joint line pain, medial 
greater than lateral, and pain with varus and valgus stress 
but no instability.  Range of motion testing showed flexion 
to approximately 100 degrees and extension to approximately 
170 degrees.  The August 2005 MRI scan of the left knee was 
reviewed.  The assessment was left knee tricompartmental 
degenerative changes, a degenerated medial meniscus, a 
possible loose body, a lateral meniscus tear, and an ACL 
tear.

The Veteran had left knee arthroscopic surgery at a VA 
medical center in April 2006.  On pre-operative visit in 
April 2006, the Veteran complained of left knee pain with 
movement and intermittent swelling.  He denied trauma, 
locking, buckling, or catching.  Physical examination of the 
left knee showed a severe osteoarthritis deformity, 
tenderness to palpation in the medial and lateral joint line, 
slight medial laxity, intact motor strength, and gross 
sensation to light touch.  Range of motion testing was from 0 
to 90 degrees.  X-rays of the left knee showed at least 
moderate degenerative joint disease in the medial compartment 
of the left knee joint and mild degenerative joint disease in 
the patellofemoral and lateral compartments.  An MRI scan of 
the left knee showed mild effusion, no chondromalacia 
patella, multiple osteophytes, a possible loose body 
laterally, no ACL, a likely tear in the anterior horn, a 
likely degeneration in the posterior horn, an intact 
posterior cruciate ligament, an absent medial meniscus, and a 
possible loose body.  The assessment was significant 
osteoarthritic changes in the left knee and no apparent ACL 
or medial meniscus.  The pre-operative diagnosis was left 
knee meniscus tear.  The post-operation diagnosis was left 
knee osteoarthritis.

On VA outpatient treatment in May 2006, the Veteran 
complained of left knee tenderness on range of motion 
testing, an inability to bend or straighten his knee, 
weakness in the left lower extremity, and difficulty with 
gait.  It was noted that he was status-post left knee 
chondroplasty and meniscal repair in April 2006.  Range of 
motion testing of the left knee showed flexion to 70 degrees.  
There was guarding of the left lower extremity.  The Veteran 
ambulated with partial weight-bearing of the left lower 
extremity with axillary crutches and kept his foot plantar 
flexed.  There was minimal swelling, no warmth, and healing 
surgical incisions in the left knee.  The assessment was 
significant loss of muscle tone in the left lower extremity 
and a significant decrease in range of motion due to pain.  
The diagnosis was status-post left knee chondroplasty with 
meniscal repair.

In a June 2007 letter, a VA examiner stated that the Veteran 
had chronic low back pain due to his left knee instability.  
This examiner also stated that the Veteran "is facing a 
complete knee replacement within the next 5 to 7 years."  

On VA examination in May 2008, the Veteran's complaints 
included constant left knee pain and left knee instability 
and giving way "if he carries a lot of weight."  The 
Veteran stated that his activities of daily living "are not 
particularly hampered by the knee itself."  He also stated 
that his left knee problems did not interfere with his usual 
occupation but he had not worked for 7 years due to his left 
knee pain.  He stated further that he used a cane full-time 
and walked with an antalgic gait due to his left knee.  
Physical examination of the left knee showed a loss of 
30 degrees of extension and only 50 degrees of flexion while 
seated with some discomfort/knee pain at the endpoints of 
flexion and extension.  There was no erythema, hyperemia, or 
ecchymosis.  There also was no effusion.  There was an 
obvious varus deformity with slight lateral translation of 
the tibia and a prominent fibula laterally.  A prominent 
medial femoral condyle was noted medially.  The Veteran's 
left knee had ligamentous integrity.  No significant 
instability was noted on varus and valgus testing.  X-rays 
showed severe degenerative changes of the left knee.  The VA 
examiner noted that there was no change in range of motion on 
repetitive testing.  The impressions included left knee varus 
deformity with osteoarthritis and service-connected 
ligamentous knee injury 33 years earlier. 

In a November 2008 addendum to the May 2008 VA examination 
report, the VA examiner stated that, when he had examined the 
Veteran in May 2008, the Veteran's left knee range of motion 
had been different when he sat on the examining table from 
when he was in a supine position.  This examiner noted that, 
when he was in a sitting position, the Veteran's left knee 
moved only 20 degrees, lacked 30 degrees of full extension, 
and had an additional isolated 20-degree flexion arc.  On 
passive range of motion testing while the Veteran was in a 
supine position, the VA examiner noted that the Veteran's 
left knee range of motion was from 20 degrees from full 
extension to 80 degrees of flexion with a full flexion arc of 
60 degrees.  The VA examiner concluded that the Veteran's 
passive range of left knee motion was "a more reliable 
finding and indicative of his functional left knee range of 
motion."  The VA examiner reiterated that the Veteran's left 
knee ligaments had been intact when examined in May 2008.  
The Veteran also did not have any left knee instability 
clinically when examined in May 2008.  The VA examiner 
concluded that the Veteran's functional left knee range of 
motion represented a loss of 20 degrees of extension and 
80 degrees of flexion.  This examiner also concluded that 
there was no ligamentous instability of the left knee.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 30 percent for left knee instability.  The Board notes 
initially that the Veteran currently is in receipt of the 
maximum 30 percent rating available for other knee impairment 
under DC 5257.  See 38 C.F.R. § 4.71a, DC 5257 (2008).  Thus, 
the Board must consider the Veteran's entitlement to a 
separate disability rating for left knee instability under 
other rating criteria for evaluating knee disabilities.  

The Veteran is not entitled to a separate rating for his left 
knee instability on the basis of ankylosis, removal or 
dislocation of semilunar cartilage, tibia and fibular 
impairment, or genu recurvatum.  See 38 C.F.R. §§ 4.71a, 
DC's 5256, 5258, 5259, 5262, 5263 (2008).   The medical 
evidence shows that, on VA outpatient treatment in April 
2005, the Veteran shifted his posture laterally to the right 
due to left knee pain on standing.  It was noted that the 
Veteran had an antalgic gait due to decreased stance time on 
the left and lateral trunk lean to the right.  The Veteran's 
balance was fair due to pain with weight bearing on the left 
lower extremity.  The assessment was moderate to severe 
degenerative joint disease of the left knee.  In July 2005, 
physical examination of the Veteran's left knee showed genu 
varum on standing and no effusion.  The assessment was 
osteoarthritis of the left knee.  In October 2005, the 
Veteran reported experiencing left knee locking, giving way, 
and a significant increase in knee pain and swelling after 
giving way.  Objective examination showed an antalgic gait, 
favoring the left knee, and genu varum of the left knee.  
Objective examination of the left knee showed small effusion, 
positive joint line pain, medial greater than lateral, and 
pain with varus and valgus stress but no instability.  On VA 
examination in May 2008, physical examination of the 
Veteran's left knee showed no effusion.  There was an obvious 
varus deformity with slight lateral translation of the tibia 
and a prominent fibula laterally.  No significant instability 
was noted on varus and valgus testing.  Accordingly, because 
the Veteran's limitation of left knee motion and left knee 
instability already are rated separately, and because there 
is no objective medical evidence that he experiences left 
knee ankylosis, removal or dislocation of semilunar 
cartilage, tibia and fibula impairment, or genu recurvatum, 
the Board finds that the criteria for a separate rating for 
service-connected left knee instability under these DC's have 
not been met.  Id.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for a disability rating 
greater than 20 percent for left knee extension.  The Veteran 
currently is in receipt of a separate 20 percent rating for 
limited left knee extension under DC 5261.  See 38 C.F.R. 
§ 4.71a, DC 5261 (2008).  The medical evidence shows that the 
Veteran's left knee extension was limited to 5 degrees on VA 
examination in March 2005.  This equates to a zero percent 
(noncompensable) rating under DC 5261.  Id.  The VA examiner 
stated in March 2005 that the Veteran likely would experience 
further limitation of motion due to his intense left knee 
pain.  Range of motion testing of the left knee in April 2005 
was from 15 to 80 degrees.  On VA outpatient treatment in 
October 2005, the Veteran's left knee extension was to 
approximately 170 degrees.  The Veteran's range of motion was 
from 0 to 90 degrees on a pre-operative visit just before his 
left knee surgery in April 2006.  VA examination in May 2008 
showed a loss of 30 degrees of extension with pain at the 
endpoint of motion, although the VA examiner ultimately 
concluded that the Veteran's left knee only had a loss of 
20 degrees of extension.  In summary, absent objective 
evidence that the Veteran's left knee extension is limited to 
20 degrees of more (i.e., at least a 30 percent rating under 
DC 5261), the Board finds that the criteria for a disability 
rating greater than 20 percent for left knee limitation of 
extension are not met.  Id.

The Veteran is entitled to a separate compensable rating for 
limited left knee flexion.  See 38 C.F.R. § 4.71a, DC 5260 
(2008).  The Veteran reported in March 2005 that he was never 
free of left knee discomfort.  The VA examiner concluded that 
the physical examination findings in March 2005 suggested 
that the Veteran would experience further loss of flexion due 
to his intense left knee pain.  The Veteran reported in July 
2005 that he was restricted in his activities of daily living 
due to his left knee.  In October 2005, the Veteran reported 
that he experienced left knee locking, giving way, and 
significantly increased left knee pain and swelling after 
giving way.  Significant osteoarthritic changes were noted in 
the left knee following surgery in April 2006.  A significant 
decrease in the left knee range of motion due to pain was 
noted in May 2006.  The Veteran's left knee had only 
50 degrees of flexion with knee pain at the endpoint of 
flexion on VA examination in May 2008.  The VA examiner 
concluded in a November 2008 addendum to the May 2008 VA 
examination report that the Veteran's passive range of left 
knee motion was "a more reliable finding and indicative of 
his functional left knee range of motion."  Given the 
Veteran's painful left knee flexion, the Board finds that a 
separate 10 percent rating for limited left knee flexion is 
warranted under DC 5260.  See 38 C.F.R. § 4.71a, DC 5260 
(2008); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
also has been considered.  In February 2005, the Veteran 
stated that he had not worked in a year because of depression 
and left knee pain and he could not find a job.  In April 
2005, although he had reported just two months earlier that 
he had been unemployed for one year, the Veteran stated that 
he had been unemployed for five years due to left knee pain.  
The Veteran stated in July 2005 that he was restricted in his 
activities of daily living.  In an October 2005 addendum to 
the March 2005 VA examination report, the VA examiner who had 
examined the Veteran in March 2005 opined that the Veteran 
was employable in sedentary jobs where he could change body 
positions as needed for pain relief.  Finally, on VA 
examination in May 2008, the Veteran stated that his 
activities of daily living were not "particularly hampered" 
by his left knee.  He also stated that his left knee problems 
did not interfere with his usual occupation and he had not 
worked for 7 years due to his left knee pain.  Thus, the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the Veteran that his left 
knee disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 30 percent 
for residuals of a left knee injury with chronic ACL rupture 
with posterolateral rupture is denied.

Entitlement to a disability rating greater than 20 percent 
for degenerative joint disease of the left knee with painful 
decreased range of motion is denied.

Entitlement to a separate 10 percent rating for limited left 
knee flexion is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

As noted in the Introduction, the RO denied the Veteran's 
TDIU claim in November 2005.  This decision was not appealed 
and is now final.  In July 2007, the Veteran filed a new TDIU 
claim.  Because the Veteran meets the schedular criteria for 
a TDIU, and because the RO has not adjudicated this claim, it 
is remanded to the RO for adjudication.  See 38 C.F.R. § 4.16 
(2008).

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's claim of 
entitlement to a total disability rating 
based on individual unemployability 
(TDIU).  If the benefits sought on appeal 
remain denied, the appellant and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


